Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 1 of 35




             EXHIBIT A
          Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 2 of 35




      Vishal Sharma, Ph.D., Senior Member, IEEE1, Fellow, IETE2
                                      Phone: +1 408-394-6321
                        Email: vsharma@metanoia-inc.com, v.sharma@ieee.org

                                   Current Position

                                   Principal (2001 – Present)
                                   Metanoia, Inc. – Critical Systems Thinking ™
                                   34906 Herringbone Court
                                   Union City, CA 94587-4626, USA.
                                   http://www.linkedin.com/in/vishalsharma
                                   http://www.metanoia-inc.com/


PROFILE

Synopsis
International technologist and entrepreneur with 20+ years of experience in networking
and telecom technologies, spanning research, industry, labs, and academia.

Focus Areas
Packet- and circuit-switched system & network architectures, protocol design, system
analysis and optimization, software prototyping, network design & planning
techniques and algorithms, and intellectual asset management, with applications to
traditional and virtualized: Layer 1 – Layer 7 (optical, IP/MPLS, Ethernet, TCP and
above) networks, wireless backhaul, wireless broadband & packet-core networks, IoT
networks, and inter- and intra-data center networks.

Specific Areas of Expertise
Analysis and design of telecom and data-center systems and networks: high-speed
switch/router architectures for Layers 2-7, switch scheduling and flow management
algorithms, devising switch scheduling schemes and virtualization techniques;
infrastructure security in SDN/NFV-enabled networks and emerging 5G networks;
Carrier network roadmaps and service evolution; QoS algorithms and resource
allocation schemes for wireless broadband networks (3G, WiMAX, 4G/LTE, and
emerging 5G) and wireline (IP/Ethernet/ATM, optical, and next-generation
SONET/SDH and OTN) networks; mobile backhaul techniques for 2G/3G and
4G/LTE networks, LTE network evolution; evaluating security issues in 3G cellular
data networks; design of IP-based signaling and routing protocols for optical TDM and
WDM networks, recovery schemes for MPLS and optical mesh networks; traffic
1
    The Institution of Electrical and Electronics Engineers, Inc.
2
    The Institution of Electronics and Telecommunications Engineers, India.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                              Page 1 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 3 of 35



engineering principles, protocols, carrier approaches, planning tools, and algorithms;
analysis of all-optical switching schemes, and connection- and flow-control protocols
for packet and optical networks; applying queueing theory to analyze
telecommunication system design issues; frequency assignment algorithms and
capacity analysis for cellular radio; patent investigation and evaluation, patent drafting,
and prior art research, including claims review/de-construction, claim construction,
infringement deep-dive, evidence of use audits, technology applicability and violation.

Key Achievements

    SDN/NFV Professional Certification, MEF, June 2018.

    “Intensive Wireless Communications Engineering: Current Practices,” 3-day
     Intensive IEEE short-course for communications professionals, successfully
     completed Dec. 4, 2017;

    Multiple IEEE Communications Society courses on wireless engineering,
     wireless networking, wireless communications, IoT, optical networking, &
     satellite networking successfully completed: Network Function Virtualization
     (NFV), Software-Defined Networking (SDN) and the Road to 5G (January 31, 2018),
     Wireless Evolution of the Overall Network Architecture (February 7, 2018), LTE
     Fundamentals: The Essentials (February 21, 2018), and Beyond LTE: LTE Advanced,
     LTE Advanced Pro, and 5G (February 28, 2018); IoT and M2M Essentials (June 6,
     2018); Satellite Data Communications and VSAT Networks (December 6, 2018);
     Background Concepts of Optical Communication Systems (March 27, 2019); Visible
     Light Communications (April 3, 2019); Optical Communication for 5G Wireless
     Networks (May 1, 2019), High-Throughput Satellites (June 12, 2019), Fundamentals of
     5G Small Cell Deployments (Oct. 2 2019), Next-Generation Multi-Access Service Based
     5G Architecture (Dec. 4, 2019), Photonic Technologies in the Data Center (April 22,
     2020)

    12 US patents awarded in: high-speed switch architectures, switch scheduling,
     optical routing, MPLS recovery, and IP control of SONET/SDH networks;

    10 IETF RFCs published; core contributor in the IETF to the development of IP-
     based signaling and routing standards for packet, TDM and optical networks;
     early-contributor to the Optical Internetworking Forum (OIF)’s evolving UNI and
     NNI signaling/routing standards;

    Furnished first analytical (probabilistic) framework characterizing limited
     wavelength translation in WDM optical networks;

    Guest Editor of 6 Special Issues of the IEEE Communications Mag. (IEEE’s most
     highly cited publication with a circulation of 50K+ professionals worldwide);

    Senior Member (2001), IEEE, the highest professional grade of the IEEE and a
     distinction held by less than 8% of the over 423,000+ IEEE members worldwide;

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                            Page 2 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 4 of 35



    Life Fellow (2005), Institution of Electronics and Telecommunications Engineers
     (IETE), India, a distinction held by less than 7% of the approximately 70,000+ IETE
     members worldwide;

    Served as an expert witness: have been deposed, and have written expert reports.

    Group Owner & Moderator, Carrier Ethernet Group on LinkedIn: nurtured and
     grew the Group to 11,991+ telecom professionals from 140+ nations, 3,128+
     companies, and 6 continents, and made it a venue for discussions of IP/MPLS,
     packet-optical, wireless/5G, and Carrier Ethernet systems, architecture,
     technology, and network deployment issues of contemporary significance.

    Subject Matter Expert at the Broadband Forum (2002);

    Numerous tutorials, conference and journal papers, and book chapters
     published.

Organizations Worked With or Consulted With
Multi-disciplinary Optical Switching Technology (MOST) Center at UCSB, Tellabs,
Ciena, Fujitsu, Jasmine Networks, Digital Instruments, ACT Networks, Mahi Networks,
Cariden Technologies (now Cisco), Cypress Semiconductor (now part of Infineon),
Covad Communications (now part of FusionConnect and GTT), Xilinx, ETSA
(Electricity Trust of South Australia) Telecoms (now part of Silk Telecom), SBC/AT&T,
France Telecom/Orange, Wipro Technologies, CTS Telecom, BTI Systems (now
Juniper), OPNET/Riverbed, and the Indian Institute of Technology Bombay (IITB).
Done work with some of the highest-ranking law firms in the US on both the East and
West-coasts of the country, providing intellectual property evaluation and assessment,
and deep-dive technical consulting.


EDUCATION

Ph.D., Electrical & Computer Engineering, University of California, Santa Barbara.
                                                                           1997
 Thesis: “Efficient Communication Protocols and Performance Analysis for Gigabit
 Networks.”
 Advisor: Professor Emmanouel (Manos) Varvarigos.

M.S. (Computer Engineering), University of California, Santa Barbara.                1993
 Thesis: “Frequency Assignment and Capacity Analysis for Cellular Radio.”
 Advisors: Professors Allen Gersho and Emmanouel (Manos) Varvarigos.

M.S. (Signals & Systems), University of California, Santa Barbara.                   1993



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                          Page 3 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 5 of 35



B.Tech., Electrical Engineering, Indian Institute of Technology, Kanpur.             1991
 Project: “Design, Fabrication, and Testing of an Ethernet Repeater.”
 Advisors: Professors K. R. Srivathsan and R. N. Biswas.


PROFESSIONAL POSITIONS

Principal, Metanoia, Inc., Silicon Valley, California.                     2001 – present

 -- Define company focus, devise strategy and growth plans, and develop customer
    outreach programs in niche-telecom advising for Metanoia, Inc. – interaction with
    C-level client executives

 -- Facilitate deep-technical interaction with senior architects, planners, and design
    engineers at vendors and carriers

 -- Technical expertise to telecom chip, system, and software companies and to service
    providers. Including:
   - Drive hardware/software architecture of multi-service systems – switches, routers,
     packet-optical gear used in WAN and metro networks, in data-center
     interconnects, and inside data centers
   - Advise service providers and telecom/datacom chip, system, and software
     vendors on:
      • Network architecture roadmap and services definition for Tier 1/2/3 carriers
        networks evolving to new services and/or products
      • System and network architecture, algorithm and protocol design, system
        analysis, standards
      • Analyzing advanced architecture issues to facilitate smart design: e.g., SDN or
        NFV applied to the WAN and the data-center, packet-optical integrated
        systems, next-generation Ethernet and/or SONET/SDH chip design, mobile
        3G/4G/LTE and emerging 5G architectures, RAN virtualization, mobile
        backhaul strategies
   - Guide companies and industry professionals on topics at the forefront of
     contemporary networking, covering the latest advances in the design of systems,
     protocols, and architectures
      • IP networks and systems design: switch architectures, traffic engineering, IP-
        based VPNs, WiMAX/LTE/4G evolution/design, broadband wireless, 5G core
        and edge network architecture & design
     • Cloud-based technologies: intra- and inter-data center design – principles,
        methodologies, technologies – best-practices, public- and private-cloud
        technologies, hybrid cloud, tradeoff study



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                           Page 4 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 6 of 35



      • Virtualization technologies: software-defined networking (SDN) and network
        functions virtualization (NFV) – technology insights and applications,
        deployment tradeoffs, and applications to, for e.g., RAN virtualization, 5G
        network slicing, EPC virtualization
   - Participate in the Diffserv, MPLS, Traffic Engineering, L2/L3 VPNs, CCAMP, IP-
     over-Optical (IPO) WG’s of the IETF (2001-2006)

Associate Professor (Contract), Dept. of Electrical Engineering, IIT Bombay, Mumbai,
India and Silicon Valley, USA.                                            2004 – 2007

 -- Lead research in wireline- and wireless-broadband access technologies, based on
    my past and ongoing industry experience. Established and lead the WiNETS
    (Wireless Networks) Research Group. Areas of focus and activities included:
   - Metro/Access networks
     • Design of scheduling algorithms for 802.16 (WiMAX)-based broadband
       networks
     • Investigation and development of efficient traffic management schemes
   - Wireless and Sensor networks
     • Development of an IEEE 802.15-based (Zigbee-based) ad-hoc wireless network
        testbed
     • Blueprint an indigenous sensor node, modeled after Berkeley MOTES
      • Architecture, modeling and analysis of stable routing protocols for ad-hoc
        networks
      • Large-scale simulations of QoS schemes in broadband wireless access (BWA)
        networks
   - Network infrastructure security
     • Experiments and algorithms to assess security in 3G cellular networks
     • Scrutiny of security loopholes in Internet protocols (e.g., routing and signaling
        protocols)
     • Inference algorithms and tools for proactive detection of network security
        problems (e.g., in the RAN and backbone) in cellular data networks
   - Mobile applications and architecture
     • Application development challenges in smart mobile devices
     • Research novel mobile software architectures to meet these challenges

 -- Developed and taught junior- to- graduate-level courses, spanning digital circuits,
    basic electronics, and electronics laboratories to queueing theory, scheduling
    algorithms, circuit- and- packet-switching, and advanced networking protocols
    and systems to different class sizes, several exceeding 100+ students and a half-
    dozen+ teaching assistants.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                          Page 5 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 7 of 35



 -- Performed departmental service as Coordinator of Masters and Dual-Degree
    seminars and thesis allocation, evaluation, and assessment.

 -- Served on Departmental Committees to interview incoming Masters and Ph.D.
    candidates, sat on evaluation committees for multiple Masters and Ph.D. students

 -- Guided over a dozen graduate course research projects, two of which were
    accepted for publication in national conferences, and an extended version of one
    was accepted for publication at IEEE Globecom’06, one of IEEE’s largest
    gatherings of researchers and practitioners of telecommunications.

 -- Supervised graduate and undergraduate research and theses (remotely and/or in
    person when in India)
      • Eight students graduated; also co-guided two graduate/Ph.D. students.
      • Research focused on scheduling and traffic management algorithms for: high-
        speed switches and networks, broadband wireless (Wi-Max) networks, ad-hoc
        and sensor networks; network infrastructure security, and mobile applications
        and architecture.


Principal Architect, Jasmine Networks, Inc., San Jose, California.               2001

 -- Architected and designed a common MPLS-based control plane for both packet
    and TDM data.

 -- Strengthened Jasmine’s industry standing by my leadership role in numerous
    MPLS forums


Research Engineer, Tellabs Research Center (TRC), Cambridge, Massachusetts.
                                                                          1998 – 2000

 -- Lead the IP networking research effort at the Cambridge office of the Research
    Center. Projects included:
    • Analysis and design of high-speed switch router architectures, conducted
       architectural evaluation of routers from over 10 leading core- and edge-router
       startups.
    • Strategic technical guidance to Tellabs’ Advanced Business Development for
       acquisitions in the terabit router space.
    • Designed an IP flow management algorithm for application in parallel high-
       speed switches (patented).
    • Devised path protection schemes for multiprotocol label switching (MPLS)
       (patented) and formulated MPLS-based recovery framework.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                       Page 6 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 8 of 35



 -- Supervised a summer project for a Ph.D. student from MIT that produced a novel
    scheduling algorithm for parallel cross-bar switches that is part of the student’s
    Ph.D. dissertation (patented).

 -- Participated in the Diffserv, MPLS, Traffic Engineering, L2/L3 VPN WG’s of the
    IETF. Contributed to MPLS recovery; eventually published as RFC 3469.

 -- Responsible for selecting, screening, and phone interviewing a dozen candidates
    for the position of IP Networking Research Engineer at the Research Center.

Post-Doctoral Researcher, Multi-disciplinary Optical Switching Technology (MOST)
Center, UCSB, Santa Barbara, California.                               1997 – 1998

 -- Designed and evaluated all-optical switches and switching schemes for
    WDM/DWDM networks, based on MEMS technologies.

 -- Published one conference (IEEE MPPOI’98) and one journal (IEEE TON) paper.


INTELLECTUAL PROPERTY and PATENT ADVISING

 -- Patent analysis and evaluation for investment houses, companies, and patent
    attorneys in a variety of circumstances -- portfolio acquisition and expansion,
    licensing, portfolio value assessment, patent strategy, and patent litigation.

 -- Work has included: prior-art research in complex technology patents, claims
    review/de-construction, claim chart dissection, claim chart construction.

 -- Infringement analysis, evidence-of-use investigation, technology analysis and
    violation, scrutinizing validity.

 -- A major contribution of my work has been enabling complex telecommunications
    patents (in my areas of expertise) to be succinctly and easily understood by legal
    and investment experts.

 -- Have served as an expert witness; have provided expert reports (e.g., on invalidity
     and non-infringement), and have been deposed.


AWARDS and HONORS

 1.    Judge, Network Transformation Awards, SDN NFV World Congress, The Hague,
       Netherlands, Oct. 14-17, 2019.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                         Page 7 of 34
          Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 9 of 35



    2.    Judge Startup Elevate3 – IoT Startup Pitch Fest (IoT Security, Industrial IoT, and
          Finals), IoT World, Santa Clara, CA, May 14-16, 2019.

    3.    Invited Keynote, “Today’s Network Innovations: Fuel for Tomorrow’s Network
          Transformation?” Network Transformation Congress, San Jose, CA, April 30 –
          May 1, 2019.

    4.    Judge, MEF Ethernet Excellence Awards, Announced at MEF GEN 17, Orlando,
          FL, November 13-16, 2017.

    5.    Invited Speaker on “Intellectual Property Challenges and IoT,” IoT World, May 12,
          2016.

    6.    Invited Attendee, Open Networking Innovation Forum4 (ONIF), Open
          Networking Summit (ONS), April 4, 2017, and March 27, 2018.

    7.    Group Owner & Manager, Carrier Ethernet Group on LinkedIn, March 2012 -
          present. (12,021+ members spanning 140 nations, 3,128 companies, 6 continents)

    8.    Judge, MEF Ethernet Excellence Awards, Announced at MEF GEN 16,
          Baltimore, MD, November 7-10, 2016.

    9.    Judge, MEF Ethernet Excellence Awards, Announced at MEF GEN 15, Dallas,
          TX, November 16-19, 2015.

    10.   Judge, MEF Ethernet Excellence Awards, Announced at MEF GEN 14,
          Washington, D.C., November 17-20, 2014.

    11.   IETE Fellow, Elected by IETE Memberships Committee, February 2005.

    12.   Subject Matter Expert, MPLS Forum (now Broadband Forum), October 2002.

    13. IEEE Senior Member, Elevated by IEEE Admissions & Advancement
        Committee, August 2001.

    14. Key Contributor Award, Tellabs Operations, Inc., December 1999 and July 2000.

    15. Innovation Certificate, Tellabs Operations, Inc., June 2000.

    16. Who’s Who in Information Technology, Inducted, February 1999.

    17. Judging Committee, STC Student Technical Writing Contest, Santa Barbara, May
        1996 & 1997.

3
  From the Informa Tech/KNect365 website “Startup Elevate, formerly Project Kairos, is an exclusive startup
program and community bringing together select investors and some of the most innovative startups disrupting the
tech scene!”
4
  From the ONIF website “an invitation-only think-tank, gathering an elite group of open networking visionaries for
a valuable dialog on the state of open networking.” http://events.linuxfoundation.org/events/open-
networking-summit/extend-the-experience/onif

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                                                  Page 8 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 10 of 35



 18. Winner, STC Student Technical Writing Contest, Santa Barbara, May 1994 and
     1995.

 19. Motorola Paul V. Galvin Fellow, Sept. 1991-June 1993. (Fellowship awarded to
     only two engineers (a male and a female) throughout India for Masters study in
     the US.)

 20. Best B. Tech. Project in Electrical Engineering, Indian Institute of Technology,
     Kanpur (IITK), 1991.

 21.   National Talent Search Scholarship, Govt. of India, 1985-1991 (Awarded, at that
       time, to only 330 candidates throughout India for undergraduate study.)


PATENTS GRANTED (US)

 1.    Method and Apparatus for Validating a Path Through a Switched Optical
       Network, 7,095,956, Issued August 22, 2006.

 2.    Method and Apparatus to Switch Data Flows Using Parallel Switch Fabrics,
       7,123,581, Issued October 17, 2006.

 3.    High-Speed Parallel Crossbar Switch, 7,123,623, Issued October 17, 2006.

 4.    Reverse Notification Tree for Data Networks, 7,298,693 B1, Issued November
       20, 2007.

 5.    Method and Apparatus for Detecting MPLS Network Failures, 7,315,510 B1
       Issued January 1, 2008.

 6.    System and Method for Network-Layer Protocol Routing in a Peer-Model
       Integrated Optical Network, 7, 457, 277, Issued November 25, 2008.

 7.    Method for Establishing an MPLS Data Network Protection Pathway,
       7,796,504, Issued September 14, 2010.

 8.    Protection/Restoration of MPLS Networks, 7,804,767, Issued September 28,
       2010.

 9.    Reverse Notification Tree for Data Networks, 7,881,184, Issued February 1,
       2011.

 10. Method and Apparatus for Detecting MPLS Network Failures, 8,130,637 B1
     Issued March 6, 2012.

 11. Reverse Notification Tree for Data Networks, 8,588,058, Issued November 19,
     2013.

 12. Method for Establishing an MPLS Data Network Protection Pathway,
     8,737,203, Issued May 27, 2014.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                        Page 9 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 11 of 35



CONFERENCE SESSIONS CHAIRED/INVITED

 1.    NFV and Zero Touch Forum, Session Chair, NFV World Congress, San Jose, CA,
       April 26, 2018.

 2.    SD-WAN & Business Forum, Session Chair, NFV World Congress, San Jose, CA,
       May 4, 2017.

 3.    Forum-2 Operations, Session Chair, NFV World Congress, San Jose, CA, April
       21, 2016.

 4.    “Virtualization for 5G Network Architecture” Invited Panel Chair, 5G Forum
       USA, Palo Alto, CA, April 12, 2016.

 5.    “How do NFV and MEC Play Together? How Can Advances in NFV
       Synergistically Help in Advancing MEC?” Leader, Interactive MEC
       Roundtable, MEC Focus Day, Carrier Network Virtualization, Palo Alto, CA,
       December 3, 2015.

 6.    “CNV 2015 Day Two, Track A,” Session Chair, Carrier Network Virtualization,
       Palo Alto, CA, December 2, 2015.

 7.    “Service Provider Technology Track 2,” Track Chair, MEF GEN 15, Dallas, TX,
       November 18, 2015.

 8.    “Open Source IoT in the Cloud,” Session Chair, IoT Open-Source Summit at IoT
       World Summit, San Francisco, CA, May 13, 2015.

 9.    “IP Management in Open Source,” Chair, IoT Open Source Summit, IoT World,
       San Francisco, CA, May 13, 2015.

 10. SDx Summit, Chair, Carrier Network Virtualization (CNV 2014), Palo Alto, CA,
     December 9, 2014.

 11. “If We Don’t Have a Definition of What It Is, What Isn’t SDN?,” Chairman,
     Debate/Roundtable, MPLS & Ethernet World Congress, Paris, France, March 13,
     2013.

 12. Carriers World Middle East, Chairman, Day One, Dubai, UAE, October 1, 2012.

 13. “MPLS End-to-End: A Realistic Paradigm?,” Chairman, Debate/Roundtable,
     MPLS & Ethernet World Congress, Paris, France, February 9, 2012.

 14. “Smart Management for Carrier Health and Reduced TCO!” Panel, NANOG54,
     San Diego, CA, February 5, 2012.

 15. “MPLS-TP OAM and Use Cases,” Chairman, Debate/Roundtable, MPLS &
     Ethernet World Congress, Paris, France, February 2011. (I could not make the final



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                        Page 10 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 12 of 35



       event due to a last-minute client scheduling conflict. The event was chaired by Carsten
       Rossenhoevel of EANTC, AG.)

 16. “Services, Session Resiliency & Convergence, OAM and Management,”
     Chairman, Day Three, MPLS & Ethernet World Congress, Paris, France, February
     13, 2009.

 17. “MPLS/Ethernet Convergence, PBB-PBT-T-MPLS, Case Studies – BT, Wind,
     Belgacom,” Chairman, Day One, MPLS & Ethernet World Congress, Paris,
     France, February 6, 2008.

 18. “Resiliency, Case Studies, MPLS & Mobile Networks, Multicast Issues,
     Enterprise MPLS, and Testing,” Chairman, Day Three, MPLS & Ethernet World
     Congress, Paris, France, February 9, 2007.

 19. “Convergence, MPLS@10, Carrier Migration Strategies, Metro Ethernet &
     Access Network Issues,” Chairman, Day One, MPLS World Congress, Paris,
     France, February 7, 2006.

 20. “Next-Generation Multi-service Edge, Voice over MPLS, Interdomain Routing,
     Multicast Issues, BT Real-time Broadcast Video,” Chairman, Day One, MPLS
     World Congress, Paris, France, February 16, 2005.

 21. “Traffic Engineering, High-Availability Solutions, Optical, and New
     Applications for MPLS, and Case Studies,” Chairman, Day Three, MPLS World
     Congress, Paris, France, February 7, 2003.

 22. “Carrier Migration Strategies, Advances in Optical Components, Management
     & Planning of Optical Networks, Optical Network Evolution,” Co-Chairman,
     Industry Watch Program, SPIE Int’l Conference on Optical Networking and
     Communications (Opticomm 2002), Boston, MA, August 1, 2002.


PANELS CONCEIVED, DEVELOPED, & MODERATED, AND/OR PARTICIPATED

 1.    “Impact of Disruptive Events: Challenges for Network Infrastructure,” Chair
       and Moderator, Critical Connections Conference, On-Line, April 29, 2020.

 2.    “Where Are We on LEO?,” Invited Panelist, Space Intersects Internet: Into the
       (Low-Earth Orbit) LEO Constellations Era, Workshop in Barcelona, Spain and
       On-Line, February 27, 2020.

 3.    “TDM, VoIP, Virtualization and the Future of the PSTN,” Invited Panelist,
       VoIP and the Independent Telecom, Virtual Conference, Sep. 30 – Oct. 4, 2019.

 4.    “Digital Forensics: Global IP Challenges,” Chair & Panelist, 45th Global Legal
       ConfEx and GDPR Expo, San Francisco, CA, Nov. 15, 2018.



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                              Page 11 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 13 of 35



 5.     “Intellectual Property Ramifications in the Age of IoT,” Invited
       Chair/Moderator, Eoc-System Center Stage, IoT World, Santa Clara, CA, May 17,
       2018.

 6.    “How LPWAN Fills the Gap between Wide-Area Cellular and Local Area
       Short-Range Wireless Technologies,” Invited Panelist, IoT Architecture
       Symposium, IoT World, Santa Clara, CA, May 17, 2017.

 7.    “Understanding Customer Data and Anticipating Needs,” Invited Panelist, IoT
       Analytics Symposium, IoT World, Santa Clara, CA, May 12, 2016.

 8.    “Is NFV an Enabler for 5G and Mobile Edge Computing (MEC)?,” Leader
       Rountable, 5G Forum USA, Palo Alto, CA, April 13, 2016.

 9.    “Roadmap and Requirements for Mobile Edge Computing (MEC): 2016 and
       Beyond,” Invited Panelist, Mobile Edge Computing (MEC) Focus Day, Carrier
       Network Virtualization, Palo Alto, CA, December 3, 2015.

 10. “Status of NFV Transformation Going Into 2016,” Invited Chair/Moderator,
     Carrier Network Virtualization, CNV 2015, Palo Alto, CA, December 2, 2015.

 11. “Network Functions Disaggregation: Innovations in NFV, SDNs, and Optical
     Networks,” Invited Moderator, MEF GEN 15, Dallas, TX, November 18, 2015.

 12.    “Reliability in the NFV World – How Can 100% Service and Application
       Reliability be Achieved,” Invited Chair/Moderator, NFV World Congress, San
       Jose, CA, May 6, 2015.

 13. “The SDN & NFV Promise to Make the Network Agile and Optimum,” Invited
     Chair/Moderator, 5G Forum USA, Palo Alto, CA, April 15, 2015.

 14. “Evolution to a Software-Enabled Age,” Invited Moderator, SDx Summit,
     Carrier Network Virtualization, Palo Alto, CA, December 9, 2014.

 15. “Commercial Opportunities Posed by SDx,” Invited Moderator, SDx Summit,
     Carrier Network Virtualization, Palo Alto, CA, December 9, 2014.

 16. “Evolution of the Carrier Ethernet Professionals Community,” Invited
     Moderator, MEF’s GEN 14, Washington, D.C., November 17, 2014. (Panelists
     from PLDT, Telin Singapore, & Sri Lanka Telecom.)

 17. “Mobile Backhaul – Energy Efficiency, Small Cells; Traffic Optimization –
     Multi-Layer Network Optimization & Capacity Planning,” Chairman, Day
     Three (morning), MPLS & SDN World Congress, Paris, France, March 22, 2013.

 18. “SDN: Reality Check!,” Chairman & Moderator, On-line Int’l Roundtable Series
     involving a dozen+ experts from, among others, IBM, Juniper, Alcatel-Lucent,



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 12 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 14 of 35



       CIMI Corp, Infinera, Cyan, Ericsson, RAD, MRV Communications, and Current
       Analysis, February-March 2013.

 19. “Network-Centric Performance Management- So Near and Yet So Far,”
     Moderator & Coordinator, NANOG56, Dallas, TX, October 25, 2012.

 20. “End-to-End Performance Management & Monitoring for Operational
     Efficiency,” Moderator & Coordinator, On-line International Panel, involving a
     dozen+ experts from TELUS, Tata Communications, Twitter, Cisco, InfoVista,
     Packet Design, OPNET, CTS Telecom, LinkedIn, July 25, 2012.

 21. “Assessing Carrier Network Health for Reduced TCO,” Moderator &
     Coordinator, India Telco Summit, Mumbai, India, December 11, 2011.

 22. “Capacity Planning Panel,” Moderator & Coordinator, NANOG52, Denver, CO,
     June 11, 2011.

 23.   “Access, Transport & Carrier Ethernet,” Invited Panelist, Debate, MPLS &
       Ethernet World Congress, Paris, France, February 11, 2009.

 24. “MPLS and Carrier Ethernet: Where and How? A Fruitful Conversation
     between Carrier Ethernet and MPLS Vendors Mediated by Service Providers,”
     Chairman, Debate/Roundtable, MPLS & Ethernet World Congress,       Paris,
     France, February 7, 2007.

 25. “Carrier Ethernet and MPLS: Metro Access, Layer 2 VPNs, Pseudo-Wires and
     MS-PWs, VPLS, Inter-domain Issues & GMPLS Perspectives,” Chairman,
     Debate/Roundtable, MPLS World Congress, Paris, France, February 7, 2006.

 26.   “Security & Scaling of MPLS, MPLS Network Migration & OSS and Billing,
       Edge/Metro/Access Network Issues for MPLS-based Services,” Chairman,
       Debate/Roundtable, MPLS World Congress, Paris, France, February 16, 2005.

 27. “Future Directions,” Invited Panelist, MPLS 2002, Washington, D.C., October 29,
     2002.

 28. “The Optical Revolution: When?,” Invited Panelist, MPLSCon’02, March 2002,
     McLean, VA.

 29. “MPLS: State of the Art and Evolutions,” Invited Panelist, MPLS Forum, Paris,
     France, March 7-10, 2000.


TECHNICAL ONLINE SEMINARS DEVELOPED & CONDUCTED

 1.    “SD-WAN Validation Using Network Emulation Tools”, CE Live! ™, Nov. 9,
       2017. (With Neal Roche, CEO, Apposite Technologies, and Tom Nadeau,
       Principal, Lucidvision.)


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 13 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 15 of 35



 2.    “The What, Why, and How of Open Networking and a Peek at the Open
       Networking Summit 2017”, CE Live! ™, March 16, 2017. (With Arpit Joshipura,
       GM Networking & Orchestration, Linux Foundation.)

 3.    “Carrier Ethernet Network Management Systems – Architecture & Demo,” CE
       Live! ™, December 16, 2015. (With Roy Silon, VP Engineering and Yuri Denisov,
       Director, Product Management, Atrinet, Israel.)

 4.    “The Business Case for Direct Connect,” CE Live! ™, October 22, 2015. (With
       William B. Norton, VP Research, IIX, CA; and Dumisani Dlamini, Dimension
       Data, Johannesburg, South Africa.)

 5.    “Bandwidth Profiles in MEF 6.2, SDN Data Plane Design, State of Broadband,
       Industry News, and More,” CE Live! ™, June 26, 2015. (With Jon Fieffer, Fujitsu
       Network Communications, TX; Ralph Santitoro, MEF Distinguished Fellow, MEF
       & Fujitsu Network Communications, TX.)

 6.    “Unraveling the MEF's Third Network & LSO Initiatives,” CE Live! ™, June 3,
       2015. (With Rami Yaron, Co-Chair MEF Global Marketing Committee & VP of
       Strategy & Technology, Telco Systems, NJ.)

 7.    “How Emerging Operators Could Evolve Towards the Cloud,” CE Live! ™,
       May 20, 2015. (With Amy Copley, Director of Service Provider Solutions, BTI
       Systems, Boston, MA.)

 8.    “Carrier-Grade SDN, ALU-No ... More?, Ethernet Speeds, More NFV, and the
       "CE in the Cloud Age!" - Exclusive Workshop,” CE Live! ™, May 5, 2015 (With
       Chandra Sekhar Mallela, Altera, Penag, Malaysia, Abdul Ravoof, Aricent, Pune,
       India.)

 9.    “Network Performance, Lifecycle Service Orchestration, Viva Net Neutrality
       (?), Service Chaining, & Exploding Mobile Video!,” CE Live! ™, March 11,
       2015.

 10. “SDN/NFV Technology Considerations, L2CP Matters, FB DC Designs, &
     Mobile Video,” CE Live! ™, February 25, 2015. (With Marcus Friman,
     Netrounds, Sweden; Khurram Shahzad, Technology Architect, Australia.)

 11. “Old School Telcos, Wheeler(ing) & Dealing, Virtual VNF's, SDDCs, 5G Small
     Cells! – Part 2,” CE Live! ™, February 18, 2015.

 12. “Old School Telcos, Wheeler(ing) & Dealing, Virtual VNF's, SDDCs, 5G Small
     Cells! – Part 1,” CE Live! ™, February 17, 2015. (With Hashiem Croeser, Neotel
     South Africa; Paolo Volpato Alcatel-Lucent, Italy; Larry Samberg, Twinspruces
     Consulting, Boston, MA.)




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                       Page 14 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 16 of 35



 13. “QoS & Traffic Mgt., Cloud WAN, SDN/NFV Strategy, Virtual CPEs, and
     More!,” CE Live! ™, February 4, 2015. (With Scott Raynovich, Rayno Media, Inc.,
     Bozeman, MT.)

 14. “Carrier Ethernet: Questions & Issues for Today,” CE Live! ™, December 28,
     2012.


TECHNICAL ONLINE VIDEOS DESIGNED & PRODUCED

 1. “How Do Schedulers in Routers Work? Understanding RR, WRR, WFQ, and
     DRR Through Simple Examples,” Metanoia, Inc., Network Design & Architecture
     Series, March 9, 2016.

 2. “Which Scheduling Mechanisms are Implemented in Routers & Most Widely
    Deployed by Service Providers?” Metanoia, Inc., Network Design & Architecture
    Series, March 9, 2016.

 3. “TC3 Carrier Case Studies – Part 3: Cloud Infrastructure (NTTI3 (USA, Japan) ,
    TeliaSonera (Finland), BT (UK)),” Metanoia, Inc., Network Design & Architecture
    Series, October 6, 2015.

 4. “TC3 Carrier Case Studies – Part 2: Improving Customer Experience (Bouygues
    Telecom (France), and Rogers (Canada),” Metanoia, Inc., Network Design &
    Architecture Series, October 6, 2015.

 5. “TC3 Carrier Case Studies – Part 1: Wireless Infrastructure (EE(UK) and Telstra
    (Australia)),” Metanoia, Inc., Network Design & Architecture Series, October 6,
    2015.

 6. “What You Should Know About Working with Telcos Today! (Lessons from the
    TC3 Summit Operator Panel),” Metanoia, Inc., Network Design & Architecture
    Series, October 5, 2015.

 7. “Key Takeaways for the Carrier Ethernet Ecosystem from TC3 Summit 2015,”
    Metanoia, Inc., Network Design & Architecture Series, October 4, 2015.

 8.    “Understanding AIA, Alice & Open-Source: An Intellectual Property Troika
       for IoT (&Beyond!) Success,” Metanoia, Inc., February 20, 2015.

 9.    “Why Are CIR/EIR Called Average Rates? What Does “Average” Really
       Mean?: Understanding Policer Rates,” Metanoia, Inc., Network Design &
       Architecture Series, February 13, 2015.

 10. “How Not To Configure Committed Burst Size (CBS) On Your Network,”
     Metanoia, Inc., Network Design & Architecture Series, February 11, 2015.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 15 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 17 of 35



 11. “Monitoring Service Uptime in a Multipoint-to-Multipoint Carrier Ethernet
     Service,” Metanoia, Inc., Network Design & Architecture Series, February 11,
     2015.

 12. “Performance Requirements for a PSN Delivering TDMoIP Traffic,” Metanoia,
     Inc., Network Design & Architecture Series, February 10, 2015.


WORKSHOPS/SEMINARS/TUTORIALS – designed, developed, and delivered

 1.    “A Fellow-Expert’s Lessons Learned on Marketing a Forensic Expert Practice,”
       Webinar/Tutorial, Forensic Expert Witness Association, October 16, 2019.

 2.    “Understanding Military Grade Optical-Ethernet Networks: A Versatile
       Solution for Achieving DoD's Net-Centric Operations Strategy,” Industry
       Tutorial, IEEE Milcom’10, San Jose, CA, November 1, 2010. (With S. Davari,
       Broadcom Corp.)

 3.    “Elements of Cross-Layer System & Network Design for QoS-Enabled Wi-Max
       Networks,” Industry Tutorial, IEEE Milcom’07, Orlando, FL, October 29, 2007.
       (With Prof. A. Karandikar, IIT Bombay.)

 4.    “Appreciating Key Design Aspects of Wi-Max Networks,” Metanoia, Inc.
       “Next-Generation Systems and Networks” Workshop Series, Bangalore, India,
       July 17, 2007.

 5.    “Metro Ethernet: Understanding Key Underlying Technologies,” Metanoia,
       Inc. “Next-Generation Systems and Networks” Workshop Series, Bangalore,
       India, July 17, 2007.

 6.    “Facts You Should Know About QoS Enabled Wi-MAX Networks,” Metanoia,
       Inc. Workshop Series, Bangalore, India, January 25, 2007.

 7.    “Unraveling QoS in 802.16 Wireless Broadband Networks: The Role of MAC,
       Scheduling and Cross-Layer Design,” Industry Tutorial, IEEE Globecom’06, San
       Francisco, CA, November 27, 2006. (With Prof. A. Karandikar, IIT Bombay.)

 8.    “Multi-Protocol Label Switching: Basics and Applications,” Invited Seminar,
       Executives Meeting, Mahanagar Telephone Nigam Ltd. (MTNL), Mumbai, India,
       April 26, 2006.

 9.    “Modern IP-Based VPNs: Technology, Operation, Implementation & Design,”
       Metanoia, Inc. “Next-Generation Networking Technologies” Workshop Series,
       Bangalore, India, July 22-23, 2005.

 10.   “High-Performance Switch Architectures: Theory & Practice,” Metanoia, Inc.
       “Next-Generation Networking Technologies” Workshop Series, Bangalore, India,
       July 19-20, 2005.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                    Page 16 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 18 of 35



 11.   “Traffic Engineering: Techniques and Current Practices,” Short Course, Usha-
       Martin Academy of Communication Technology, Chennai, India, December 3,
       2002.

 12.   “Introduction to Optical Control Plane Standards & Technology: Overview,
       Discovery, Routing, Path Computation, Signaling, Inter-Domain Routing,”
       Short Course, Opticomm’02, Boston, MA, July 29, 2002. (With Dr. Greg Bernstein,
       Ciena.)


KEYNOTES & INVITED TALKS

 1.    “Today’s    Network      Innovations: Fuel for   Tomorrow’s   Network
       Transformation?,” Invited Keynote, Network Transformation Congress, San
       Jose, CA, April 30 – May 1, 2019.

 2.    “The Role of Zero Touch in NFV-Based Cloud Networking,” Chair’s Market
       Highlights, NFV and Zero Touch Track, NFV World Congress, San Jose, CA,
       April 26, 2018.

 3.    “The Evolution of SD-WAN and Implications for the Future,” Chair’s Market
       Highlights, SD-WAN and Business Track, NFV World Congress, San Jose, CA,
       May 4, 2017.

 4.    “Intellectual Property Challenges and IoT,” Invited Speaker, IoT Eco-System
       Center-Stage, IoT World, Santa Clara, CA, May 12, 2016.

 5.     “Challenges and Opportunities in Operationalizing NFV,” Chair’s Market
       Highlights, Forum 2 Operations, NFV World Congress, San Jose, CA, April 21,
       2016.

 6.    “Virtualization for 5G Network Architecture – An Introduction,” Opening
       Panel presentation, 5G Forum USA, Palo Alto, CA, April 12, 2016.

 7.    “Software and Virtualization: Benefitting the Data Center and Beyond,”
       Opening Talk, SDx Summit, Carrier Network Virtualization, Palo Alto, CA,
       December 9, 2014.

 8.    “Making the Intangible Tangible via R&D Innovation,” Invited Talk, 2nd
       Futurewei Vision Summit, Santa Clara, CA, November 6, 2014.

 9.    “A WiMAX Shindig: Discussing Contemporary Technological and Market
       Issues,” Invited Talk, Forschungszentrum Telekommunikation Wien (FTW),
       Vienna, Austria, February 4, 2008.

 10.   “Network Planning or Design: An Art or a Science,” SANOG (South-Asian
       Network Operators Group) 9, Plenary Keynote Talk, Colombo, Sri Lanka,
       January 23, 2007.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                       Page 17 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 19 of 35



 11.   “A Survey of Canonical Features of, and Recent Advances in, IP Network
       Planning and Traffic Engineering (TE) Tools,” Invited Talk, Western Australia
       Telecom Research Institute (WATRI), Curtin University of Science & Technology,
       Perth, Australia, March 3, 2006.

 12.   “Network Infrastructure Security in Cellular Data Networks: An Initial
       Investigation,” Invited Talk, CSIRO (Commonwealth Scientific and Industrial
       Research Organization), Sydney, Australia, February 28, 2006.

 13.   “Inter-Domain TE and QoS: Some Key Aspects & Challenges,” Invited Talk,
       Australian Communication Industry Forum (ACIF), Sydney, Australia, February
       27, 2006.

 14.   “Inter-Domain Traffic Engineering: Motivation, Key Aspects & Challenges,”
       Invited Talk, Acreo AB, Stockholm, Sweden, May 27, 2005.

 15. “Does Self-Similarity of Internet Traffic Matter at Timescales Relevant to
     QoS?,” Invited Talk, Forschungszentrum Telekommunikation Wien (FTW),
     Vienna, Austria, February 15, 2005.

 16.   “Is Internet Traffic Self-Similar at Timescales Relevant to Quality-of-Service,”
       Invited Talk, Infosys Technologies & Wipro Technologies, Bangalore, India,
       December 22, 2004.

 17.   “Recent Advances in Network Planning/TE Tools: A Discussion,” Invited
       Seminar, SBC Network Services Engineering Group, San Ramon, CA, April 20,
       2004.

 18.   “Carrier Strategies for Backbone Traffic Engineering and QoS,” Cisco NERD
       Lunch, San Jose, CA, February 26, 2004.

 19.   “Internet Traffic is Not Self-Similar at Timescale Relevant to QoS,” Invited
       Seminar, SBC Labs., San Ramon, CA, February 25, 2004. (Joint work with Arman
       Maghbouleh, Cariden; Thomas Telkamp, Global Crossing; Steve Gordon, SAIC.)

 20.   “Considerations for Inter-Domain Optical Routing,” Invited Talk, Fujitsu Labs.
       of America, Santa Clara, CA, May 17, 2002.

 21.   “Modern Carrier Strategies for Traffic Engineering,” Invited Talk at Infosys
       Technologies, Cisco Systems India Limited, Tejas Networks, Bangalore, India,
       November 28-December 1, 2002.

 22.   “Approaches to Designing a High-Performance Switch Router,” Invited Talk,
       HCL Technologies, Chennai, India, December 2, 2002.

 23.    “Approaches to Designing a High-Performance Switch Router,” Invited Talk
       at Wipro Technologies, Tata Elxsi Limited, Indian Institute of Science (IISc),
       Bangalore, India, November 28-December 1, 2002.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                        Page 18 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 20 of 35



 24.   “Approaches to Designing a High-Performance Switch Router,” Invited Talk at
       IIT Bombay, Mumbai, India, November 21, 2002.

 25.   “An Assessment of QoS and Protection in MPLS,” Invited Talk, Tata Infotech
       Limited (now part of TCS), Mumbai, India, July 26, 1999.


CONFERENCE COMMITTEES

 1.    Advisor, Speaker & Contributor,                 IoT   World,   Informa   Telecoms    &
       Media/Knect365, April 2014 – Present.

 2.    Advisor, Speaker & Contributor, Carrier Network Virtualization, Informa
       Telecoms & Media/Knect365, August 2014 – August 2016.

 3.    Advisor, Speaker & Contributor, 5G Forum USA, Informa Telecoms & Media,
       January 2014 – 2016.

 4.    Co-Chair, Cloud Infrastructure Track, TiECon 2014, Santa Clara, CA, May 16,
       2014.

 5.    Advisory Board Member, Cloud Infrastructure Track, TiECon 2014, December
       2013 – May 2014.

 6.    Member, Scientific Committee, MPLS & SDN World Congress, Paris, France,
       2013 - 2014.

 7.    Advisory Board Member, Software-Defined Infrastructure Track, TiECon 2013,
       December 2012 – May 2013.

 8.    Advisory Board Member, Carrier’s World Asia, Terrapinn, Inc., November 2011
       - March 2012.

 9.    Steering Committee, India Telco Summit, Mumbai, India, August – December
       2011.

 10. Member, Scientific Committee, MPLS & Ethernet World Congress, Paris,
     France, 2003-2012.

 11. Member, Scientific Committee, Wi-Max Summit, Paris, France, 2005-2008.

 12. Board Member, Conference Advisory Board, MPLSCon/FutureCon, 2001-2010.

 13. Technical Program Committee (TPC) Member
       -     iPOP (Int’l Conference on IP and Optical Networks), 2005-2012, 2014, 2015
       -     IEEE Globecom, 2006, 2007, 2008
       -     IEEE LAN/MAN Workshop, 2005, 2006, 2007
       -     1st International Workshop on Bandwidth-on-Demand, 2006.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                              Page 19 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 21 of 35



       -     SPIE Opticomm, 2002, 2003.
       -     PATHNets, 2004.
       -     Internetworking, 2003.
       -     Int’l Workshop on Design of Reliable Communication Networks (DRCN)
             2003, 2005.


INDUSTRY SERVICE

 1.    IEEE eCareerMentor, IEEE Mentor Centre, Advising IEEE members on career
       and professional matters, April 2013 – April 2020.

 2.    Program Coordinator, IEEE ComSoc SCV (Santa Clara Valley) Chapter,
       September 2013 - present.

 3.    Group Leader, Moderator & Owner, Carrier Ethernet Group on LinkedIn,
       March 2012 - present.

 4.    Contributing Author, “Generalized MPLS” MFA Forum (MPLS, Frame Relay,
       ATM Forum) Tutorial, June 2004.

 5.    Core Contributor, “Migrating to MPLS,” MFA Forum (MPLS, Frame Relay,
       ATM Forum) Tutorial, December 2002

 6.    Mentor, Stanford IEEE Mentor Program, Stanford University, 2001-02 and 2002-
       03.

 7.    Over 145+ invited talks, seminars, workshops, tutorials, colloquiums at
       numerous organizations in the US (e.g., Cisco Systems, SBC Communications,
       Tellabs, Univ. of Colorado, George Washington Univ., Bell Labs, BBN/GTE,
       Fujitsu Labs., Cypress Semiconductor, RazaFoundries) and abroad: Europe:
       Acreo AB, Sweden, MPLS World Congress, France, FTW, Vienna, Austria; India
       (e.g., Indian Institute of Science, Indian Institutes of Technology (Bombay,
       Madras, Kanpur, Delhi), TataInfotech, Sasken Systems, Motorola India, Infosys,
       Wipro, Tata Elxsi, Cisco India, Tejas Networks, and HCL Technologies, MTNL
       (Mahanagar Telephone Nigam Ltd.), Tata Indicom/VSNL); Australia: Australian
       Communications Industry Forum (ACIF), Sydney, Australia, CSIRO
       (Commonwealth Industrial Scientific and Research Organization), Australia,
       Western Australian Telecom Research Institute (WATRI), Perth, Australia.


INDUSTRY COURSES COMPLETED

 1.    “Photonic Technologies in the Data Center,” IEEE ComSoc, Training Course,
       April 22, 2020.



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                      Page 20 of 34
          Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 22 of 35



    2.    “Next Generation Multi-Access Service Based 5G Architecture,” IEEE ComSoc,
          Training Course, Dec. 4, 2019.

    3.    “Fundamentals of Small Cell 5G Deployments,” IEEE ComSoc, Training
          Course, Oct. 2, 2019.

    4.    “High Throughput Satellites,” IEEE ComSoc, Training Course, June 12, 2019.

    5.    “Optical Communications for 5G Wireless Networks,” IEEE ComSoc, Training
          Course, May 1, 2019.

    6.    “Visible Light Communications,” IEEE ComSoc, Training Course, April 3, 2019.

    7.    “Background Concepts of Optical Communication Systems,” IEEE ComSoc,
          Training Course, March 27, 2019.

    8.    “Satellite Data Communications and VSAT,” IEEE ComSoc, Training Course,
          December 6, 2018.

    9.    “IoT and M2M Essentials,” IEEE ComSoc, Training Course, June 6, 2018.

    10.   “Beyond LTE: LTE Advanced, LTE Advanced Pro, and 5G,” IEEE ComSoc,
          Training Course, February 28, 2018.

    11.   “LTE Fundamentals: The Essentials,” IEEE ComSoc, Training Course, February
          21, 2018.

    12.   “Wireless Evolution of the Overall Network Architecture,” IEEE ComSoc,
          Training Course, February 7, 2018.

    13.    “Network Function Virtualization (NFV), Software-Defined Networking
          (SDN) and the Road to 5G,” IEEE ComSoc, Training Course, January 31, 2018.

    14.   “Intensive Wireless Communications Engineering: Current Practices,” IEEE
          ComSoc Continuing Education for Communications Professionals, IEEE Short-
          Course, Dec. 2-4, 2017.


CERTIFICATIONS EARNED

    1.    “SDN/NFV Professional Certification,” MEF5, June 15, 2018.


EDITORSHIPS

    2.    “SDN Use Cases for Service Provider Networks: Part 2,” Co-Guest Editor, IEEE
          Communications Mag., Feature Topic Issue, April 2017.

5
  MEF’s first operator-grade, industry-wide certification that validates professionals’ knowledge, skills and abilities
in the domains of software-defined networking (SDN) and network functions virtualization (NFV).

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                                                     Page 21 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 23 of 35



 3.    “SDN Use Cases for Service Provider Networks: Part 1,” Co-Guest Editor, IEEE
       Communications Mag., Feature Topic Issue, October 2016.

 4.    “Next-Generation Carrier Ethernet Transport Technologies,” Co-Guest Editor,
       IEEE Communications Mag., Feature Topic Issue, March 2008.

 5.    “Advances in Virtual Private Networks,” Co-Guest               Editor,   IEEE
       Communications Mag., Feature Topic Issue, April 2007.

 6.    “Challenges in Enabling Inter-Provider Service Quality on the Internet,” Co-
       Guest Editor, IEEE Communications Mag., Feature Topic Issue, June 2005.

 7.    “OAM in MPLS-based Networks,” Co-Guest Editor, IEEE Communications
       Mag., Feature Topic Issue, October 2004.


BOOK CHAPTERS

 1.    V. Sharma and A. Karandikar, “Quality-of-Service in Wireless Networks,”
       Invited Chapter in Technical, Commercial, and Regulatory Challenges for QoS:
       An Internet Service-Model Perspective, by Xipeng Xiao, John Wiley & Sons,
       September 2008, Chapter 13, pp. 225-246.

 2.    V. Sharma and R. Sharma, “Web Switching,” Invited contribution to Enterprise
       Networking: Multi-layer Switching and Applications, Idea Publishing Group,
       PA, USA, Eds. V. Theoharakis and D. Serpanos (Editors), January 2002, pp. 86-
       104.


INDUSTRY PUBLICATIONS

Industry Articles

 1.    V. Sharma, “5 Fundamental Schedulers for Every System/Network Architect’s
       Toolkit,” LinkedIn Pulse, March 23, 2016.

 2.    V. Sharma, “4 Questions Network/System Architects Should Answer about
       Scheduling,” LinkedIn Pulse, March 21, 2016.

 3.    V. Sharma, “What Challenges Do Carriers Face in Realizing an SDN/NFV
       Vision (Part 2 of 2),” LinkedIn Pulse, November 6, 2015.

 4.    V. Sharma, “What You Should Know About Working with Telcos Today,”
       LinkedIn Pulse, November 1, 2015.

 5.    V. Sharma, “A Software-Defined (Kitchen) Sink!: Benefitting the Data Center
       and Beyond (Part 1 of 2)”, LinkedIn Pulse, October 15, 2015.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 22 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 24 of 35



 6.    V. Sharma, “SDN Protocol Wars, 4K IPTV, Open Ethernet for DCs, M2M for
       IoT, Open Media Alliance and More,” LinkedIn Pulse, October 4, 2015.

 7.    V. Sharma, “On Mindmaps, Social Media, and SDN/NFV,” LinkedIn Pulse, July
       30, 2015.

 8.    V. Sharma, “Demystifying the MEF’s Third Network and LSO,” LinkedIn
       Pulse, June 23, 2015.

 9.    V. Sharma, “Smartly Defined Networks (SDN): How Rural Carriers Can
       Benefit from SDN, NFV and Cloud,” Invited Blog, Telecom Council of Silicon
       Valley, September 2014.

 10.   V. Sharma, A. Naveed, A. Udunuwara, A. Lior, “Evolving Operator Network
       Architectures with Carrier Ethernet,” Industry Paper, Carrier Ethernet
       Academy, June 2013.

 11.   V. Sharma, “Provider Network Health Assessment,” Intercomms Journal,
       October 2012, pp. 51-54.

 12.   V. Sharma, “The Data Center Opportunity for Wholesale Carriers: But
       Performance Management is Key,” Wires & Waves, July 23, 2012.

 13.   V. Sharma, and A. Hadfield, “How Does the Middle-Eastern Carrier Regain
       their Share of Enterprise Services,” Wires & Waves, May 27, 2012.

 14.   V. Sharma, and A. Hadfield, “Where are the Next Big Profits Coming From?,”
       Wires & Waves, May 24, 2012.

 15.   V. Sharma, and A. Hadfield, “Building the Future of the Wholesale Carrier,”
       Wires and Waves, May 23, 2012.

 16.   V. Sharma and M. Allen, “Packet-Optical Integration,” Metanoia, Inc.
       Technology Paper, February 2011.

 17.   V. Sharma and M. Allen, “Packet-Optical Integration – The Key to Evolving
       Towards Agile Optical Networks,” Photonic Tech Briefs, January 2011.

 18.   V. Sharma and S. Davari, “Illuminating Optical Ethernet Networks!,” Metanoia,
       Inc. Technology Paper, March 2010.

 19.   V. Sharma and S. Davari, “Demystifying Optical Ethernet Networks,” Photonic
       Tech. Briefs., February 2010.

 20.   V. Sharma, “Smart Utilities: What Next-Generation Utilities are Gearing Up
       For,” Utility Products Magazine, Vol. 6, Issue 1, January 2009.

 21.   V. Sharma, “Smart Utilities: What Are Next-Generation Utilities Gearing Up
       For?,” Metanoia, Inc. Technology Paper, June 28, 2008.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 23 of 34
        Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 25 of 35



 22.     V. Sharma and A. Gumaste, “Design considerations for converged optical
         Ethernet networks,” Photonic Tech. Briefs., February 2008.

 23.     V. Sharma and D. Sharma, “Photonic switching, distributed routing and ultra-
         fast packet forwarding: key advances or pipe dream,” Communications Design
         Conference (CDC), September 30 - October 2, 2003, San Jose, CA.

 24.     D. Sharma and V. Sharma, “Next-generation SONET/SDH: Impact on network
         deployment,” ChipCenter (an EE Times publication), Networking Series,
         Technical Note, April 2003.

 25.     V. Sharma, “Building resilience in MPLS-controlled multi-layer networks,”
         Technical Focus, MPLSWorld, June 2002.

 26.     V. Sharma, “Considerations for dynamic path establishment in MPLS-
         controlled multi-service networks,” Technical Focus, MPLSWorld, August 2001.

 27.     V. Sharma, “Multiprotocol lambda switching: The role of IP technologies in
         controlling and managing future optical networks,” Tutorial in the First Online
         Symposium for Electronics Engineers (OSEE), January 2001.

Conference Presentations

      1. V. Sharma, “Network Architecture & Design Challenges for LEO
         Constellations: A Perspective,” Invited Presentation, Space Intersects Internet:
         Into the (Low-Earth Orbit) LEO Constellations Era Workshop, Barcelona, Spain
         and On-Line, February 27, 2020.

 2.      V. Sharma, “Software and Virtualization: Benefitting the Data Center and
         Beyond …” SDx Summit, Carrier Network Virtualization, Palo Alto, CA,
         December 9, 2014.

 3.      K. Barapatre, N. Koshta, V. Sharma and F. Ricciato, “Case study: Infrastructure
         security in cellular data networks,” APRICOT’06 (Asia-Pacific Regional Internet
         Conference on Operating Technologies), Perth, Australia, March 1-2, 2006.

 4.      V. Sharma, “A survey of recent advances in traffic engineering/network
         planning tools,” APRICOT’06 (Asia-Pacific Regional Internet Conference on
         Operating Technologies), Perth, Australia, March 1-2, 2006.

 5.      K. Barapatre, N. Koshta, V. Sharma and F. Ricciato, “Infrastructure security in
         cellular data networks: An initial investigation,” SANOG 7 (South-Asian
         Network Operators Group), Mumbai, India, January 23-24, 2006.

 6.      R Hartani and V. Sharma, “State-of-the-art router design techniques for
         efficient MPLS network design and traffic engineering,” MPLS World 2004,
         Paris, France, February, 2004.



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                          Page 24 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 26 of 35



 7.    R. Papneja and V. Sharma, “Characterizing MPLS VPNs: Analysis and role of
       core routers,” MPLS 2002, Washington, D.C., October 27-29, 2002.
 8.    V. Sharma and C. Srinivasan, “Applications and Solutions for Point-to-Point
       Multiple Connection Setup in UNI 2.0,” OIF Booth, Supercomm 2002, Atlanta,
       GA, June 4, 2002.
 9.    V. Sharma, “Survivability considerations in MPLS-controlled multi-service
       networks,” MPLSCon Spring 2002, McLean, Virginia, March 25-28, 2002.

 10.   G. Bernstein and V. Sharma, “Inter-domain routing considerations for MPLS-
       controlled optical networks,” MPLS World 2002, Paris, France, February 4-8,
       2002.

 11.   S. Dharanikota et al, “Inter-domain routing with shared risk groups,” MPLS
       World 2002, Paris, France, February 4-8, 2002.

 12.   V. Sharma, “Dynamic path establishment in MPLS-controlled multi-service
       networks,” MPLSCon’01, San Jose, CA, March 26-29, 2001.

 13.   G. Bernstein, E. Mannie, V. Sharma, and B. Mack-Crane, “Issues in MPLS-based
       control of SDH/SONET optical networks,” MPLS World Congress, Paris,
       France, February 6-9, 2001.

 14.   V. Sharma, V. Makam, C. Huang, and K. Owens, “Protection and restoration in
       MPLS networks,” MPLS Forum 2000, Paris, France, March 7-10, 2000.

 15.   V. Sharma, V. Makam, C. Huang, and K. Owens, “MPLS: Much potential
       leading somewhere: An assessment of QoS and protection in MPLS,” MPLS’99,
       Paris, France, June 22-25, 1999.


REFEREED PUBLICATIONS

Conferences

 1.    M. Veerayya, V. Sharma, and A. Karandikar, “A novel stability-based routing
       algorithm for QoS support in ad-hoc wireless networks,” Proc. IEEE
       Milcom’08, San Diego, CA, November 19-21, 2008.

 2.    H. Rath, A. Karandikar, V. Sharma, “Adaptive modulation-based TCP-aware
       uplink scheduling in IEEE 802.16 (Wi-Max) networks,” Proc. IEEE ICC’08,
       Beijing, China, May 2008.

 3.    V. Sharma and N. Vamaney, “The uniformly-fair deficit round-robin scheduler
       for IEEE 802.16 WiMax networks,” Proc. IEEE Milcom’07, Orlando, FL, October
       2007.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                    Page 25 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 27 of 35



 4.    A. Gumaste, J. Chandarana, P. Bafna, N. Ghani and V. Sharma, "On control
       plane for service provisioning in light-trail WDM optical networks," Proc.
       42nd IEEE Intl Conf on Commun. (ICC), Glasgow, United Kingdom, June 2007.

 5.    H. Rath, A. Bhorkar, V. Sharma, “An opportunistic uplink scheduling scheme
       to achieve bandwidth fairness and delay for multiclass traffic in Wi-Max
       (802.16) broadband networks,” IEEE Globecom’06, San Francisco, CA,
       November 27 –December 1, 2006.

 6.    H. Rath, A. Bhorkar, V. Sharma, “An opportunistic deficit round robin (O-
       DRR) uplink scheduling scheme for Wi-Max networks,” Proc. IETE Int’l Conf.
       on Next-Generation Networks (ICNGN’06), Mumbai, India, February 9-11, 2006.

 7.    V. Bhedaru and V. Sharma, “Packet classification algorithms for next-
       generation networks: A perspective,” Proc. IETE Int’l Conf. on Next-Generation
       Networks (ICNGN’06), Mumbai, India, February 9-11, 2006.

 8.    R. Rabbat, V. Sharma, F. Ricciato, R. Albanese, “Strategies for rapid and scalable
       recovery in next-generation networks,” Proc. of Workshop 4, Protection and
       Restoration: From SDH/SONET to Next-Generation Networks, IEEE Globecom
       2003, San Francisco, CA, December 1, 2003.

 9.    V. Sharma, A. Das, and C. Chen, “Leveraging IP signaling and routing to
       manage UPSR-based SONET networks,” Proc. IEEE ICC 2003, Anchorage,
       Alaska, May 11-15, 2003.

 10. B. Rajagopalan, D. Saha, G. Bernstein, and V. Sharma, “Signaling for fast
     restoration in heterogeneous optical mesh networks,” Proc. SPIE Asia Pacific
     Conf. on Optical Communication, Beijing, China, November 12-16, 2001.

 11. S. Mneimneh, V. Sharma, and K. Y. Siu, “On scheduling using parallel input-
     output queued crossbar switches with no speedup,” Proc. IEEE Workshop on
     High-Perf. Switching and Routing (HPSR), May 2001.

 12. D. Levandovsky, V. Makam, and V. Sharma, “Physical constraints affecting
     connectivity in the dynamic optical network,” Proc. National Fiber Optic
     Engineers Conf. (NFOEC) Denver, CO, August 7-11, 2000.

 13. C. H. Yeh, E. A. Varvarigos, V. Sharma, and B. Parhami, “Scalable
     communication protocols for high-speed networks,” Proc. IASTED Int’l Conf.
     on Parallel and Distributed Computing Systems, Cambridge, MA, November 3-6,
     1999.

 14. J. P. Lang, V. Sharma, and E. A. Varvarigos, “A new analysis for wavelength
     translation in regular all-optical networks,” Proc. MPPOI’98 (Massively Parallel
     Processing Using Optical Interconnections), Las Vegas, NV, June 15-17, 1998, pp.
     131-139.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                          Page 26 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 28 of 35



 15. V. Sharma and E. A. Vavarigos, “Limited wavelength translation in all-optical
     WDM mesh networks,” Proc. IEEE Infocom’98, San Francisco, CA, March 29 -
     April 2, 1998, pp. 893-901.

 16. V. Sharma and E. A. Varvarigos, “Some closed form results for circuit
     switching in hypercube networks with input queueing,” Proc. Euro-Par’96,
     Lyon, FR, August 27-29, 1996, pp.738-742.

 17. V. Sharma and Srirajshekhar Koritala, “Can distributed workgroups work
     without tears? Lessons learnt from coordinating a dispersed organization,”
     Proc. IEEE Int’l Conf. on Professional Communication (IPCC’96), Saratoga
     Springs, NY, September 17-20, 1996.

 18. E. A. Varvarigos and V. Sharma, “A loss-free connection control protocol for
     the Thunder and Lightning network,” Proc. IEEE Global Telecom. Conf.,
     Singapore, November 13-17, 1995, pp. 450-456.

 19. E. A. Varvarigos and V. Sharma, “An efficient reservation connection control
     protocol for gigabit networks,” Proc. IEEE Int’l Symposium on Information
     Theory (ISIT), Whistler, BC, Canada, September 17-22, 1995, pp. 40.

 20. E. A. Varvarigos and V. Sharma, “Loss-free communication in high-speed
     networks,” Proc. Singapore Int’l. Conf. on Networks (SICON’95), July 3-7, 1995,
     pp. 230-236.

 21. T. Kawashima, V. Sharma, and A. Gersho, “Network control of speech bit rate
     for enhanced cellular CDMA performance,” Proc. Int’l. Conf. on
     Communications (ICC’94), New Orleans, LA, May 1-5, 1994, vol. 3, pp. 1276-80.

Journals & Magazines

 1.    A. Gumaste, V. Sharma, D. Kakadia, J. Yates, A. Clauberg, M. Voltolini, “SDN
       Use-Cases for Service Provider Networks: Part 2,” Guest Editorial, IEEE
       Commun. Mag., vol. 55, no. 4, April 2017, pp. 62-63.

 2.    A. Gumaste, V. Sharma, D. Kakadia, J. Yates, A. Clauberg, M. Voltolini, “SDN
       Use-Cases for Service Provider Networks: Part 1,” Guest Editorial, IEEE
       Commun. Mag., vol. 54, no. 10, October, 2016, pp. 80-81.

 3.    T. Nadeau, V. Sharma, and A. Gumaste, “Next-generation Carrier Ethernet
       transport technologies,” Guest Editorial, IEEE Commun. Mag., vol. 46, no. 3,
       March 2008, pp. 67-68.

 4.    V. Sharma, N. Ghani, L. Fang, “Advances in Virtual Private Networks,” Guest
       Editorial, IEEE Commun. Mag., vol. 45, no. 4, April 2007, pp. 24-25.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                     Page 27 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 29 of 35



 5.    M. Morrow, V. Sharma, and T. Nadeau, L. Andersson, “Challenges in enabling
       IP-service quality in the Internet,” Guest Editorial, IEEE Commun. Mag., vol.
       43, no. 6, June 2005, pp. 88-90.

 6.    M. Morrow, V. Sharma, and T. Nadeau, “OAM in MPLS-based networks,”
       Guest Editorial, IEEE Commun. Mag, vol. 42, no. 10, October 2004, pp. 88-90.

 7.    V. Sharma, A. Das, and C. Chen, “On the issues in implementing the Peer
       Model in integrated optical networks,” Photonic Network Communications,
       Special Issue on the IP-Centric Control and Management of WDM Optical
       Networks, vol. 8, issue 1, June 2004, pp. 7-21.

 8.    V. Sharma, A. Das, and C. Chen, “On the IP-oriented control of UPSR-based
       transport networks,” OSA J. of Optical Networking, vol. 2, no. 3, March 2003,
       pp. 69-82.

 9.    S. Mneimneh, V. Sharma, and Kai Yeung (Sunny) Siu, “On scheduling using
       parallel input-output crossbar switches with no speedup,” IEEE/ACM Trans.
       on Networking, vol. 10, issue 5, October 2002, pp. 653-665.

 10.   C. Huang, V. Sharma, K. Owens, S. Makam “Building reliable MPLS networks
       using a path protection mechanism,” IEEE Commun. Mag., vol. 40, no. 3, March
       2002, pp. 156-162.

 11.   G. Bernstein, V. Sharma, and L. Ong, “Inter-domain optical routing,” Optical
       Society of America (OSA) Journal of Optical Networking, vol. 1, no. 2, February
       2002, pp. 80-92.

 12.   G. Bernstein, E. Mannie, V. Sharma, “MPLS-based control of SDH/SONET
       optical networks,” IEEE Network, Special Issue on “IP-Optical Integration,”
       vol.15, no. 5, July/August 2001, pp. 20-27.

 13.   J. P. Lang, V. Sharma, and E. A. Varvarigos, “A new analysis for oblivious or
       adaptive routing in all-optical networks with wavelength translation,”
       IEEE/ACM Trans. on Networking, vol. 9, no. 4, August 2001, pp. 503-517.

 14.   V. Sharma and E. A. Vavarigos, “An analysis of limited wavelength translation
       in regular all-optical WDM networks,” J. of Lightwave Technology, Special
       Issue on “Optical Networks,” vol. 18, no. 12, December 2000, pp. 1606-1619.

 15.   E. A. Varvarigos and V. Sharma, “An efficient reservation connection control
       protocol for gigabit networks,” Computer Networks and ISDN Systems, vol. 30,
       no. 12, July 1998, pp. 1135-1156.

 16.   E. A. Varvarigos and V. Sharma, “The ready-to-go virtual circuit protocol: a
       loss-free protocol for gigabit networks with FIFO buffers,” IEEE/ACM Trans.
       on Networking, vol. 5, no. 5, October 1997, pp. 705-718.


Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                       Page 28 of 34
       Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 30 of 35



 17.   V. Sharma and E. A. Varvarigos, “Circuit switching with input queueing: An
       analysis for the d-dimensional wraparound mesh and the hypercube,” IEEE
       Trans. on Parallel and Distributed Systems, vol. 8, no. 4, April 1997, pp. 349-356.

 18.   T. Kawashima, V. Sharma, and A. Gersho, “Capacity enhancement of cellular
       CDMA by traffic-based control of speech bit rate,” IEEE Trans. on Vehicular
       Technology, vol. 45, no. 3, August 1996, pp.543-550.


STANDARDS CONTRIBUTIONS

IETF RFCs Co-Authored

 1.    G. Bernsterin, E. Mannie, V. Sharma, E. Gray, “A framework for GMPLS-based
       control of SDH/SONET networks,” RFC 4257, December 2005.

 2.    K. Kompella, Y. Rekhter (Editors) “Routing Extensions in Support of
       Generalized MPLS,” RFC 4202, October 2005.

 3.    K. Kompella, Y. Rekhter (Editors) “OSPF extensions in support of Generalized
       MPLS,” RFC 4203, October 2005.

 4.    K. Kompella, Y. Rekhter (Editors) “IS-IS extensions in support of Generalized
       MPLS,” RFC 4205, October 2005.

 5.    E. Mannie (Ed.), “Generalized Multi-Protocol Label Switching (MPLS)
       Architecture,” RFC 3945, October 2004.

 6.    E. Mannie, D. Papadimitrou (Editors), “Generalized MPLS Extensions for
       Synchronous Optical Networks (SONET) and Synchronous Digital Hierarchy
       (SDH) Control,” RFC 3946, October 2004.

 7.    V. Sharma and F. Hellstrand (Editors), “A framework for MPLS-based
       recovery,” RFC3469, February 2003.

 8.    L. Berger (Editor), “Generalized MPLS: Signaling functional description,” RFC
       3471, January 2003.

 9.    P. Ashwood Smith, L. Berger (Editors), “Generalized MPLS: Signaling – CR-
       LDP extensions,” RFC 3472, January 2003.

 10.   P. Ashwood Smith, L. Berger (Editors), “Generalized MPLS: Signaling – RSVP-
       TE extensions,” RFC 3473, January 2003.

Representative OIF Contributions

 1.    G. Bernstein, L. Ong, V. Sharma, “Bandwidth Encoding for NNI Routing,” OIF
       Contribution, OIF.2002.522.00, November 2002.



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                          Page 29 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 31 of 35



 2.    S. Dharanikota, R. Jain, C. Brownmiller, Y. Xue, D. Papadimitriou, G. Bernstein,
       R. Hartani, V. Sharma, “Inter-domain Routing with Shared Risk Groups,” OIF
       Contribution OIF2001.227.1, April 23, 2001.


ACADEMIC COURSES/LABS DEVELOPED AND/OR TAUGHT

 1.    Electronics Laboratory, EE219, Dept. of EE, IIT Bombay                      Fall 2006
       Junior-level course for electrical engineering majors (3 credits, 1 lab. per week)
       The course had 85 students and a dozen TA’s, and was co-taught with Prof.
       Vishwesh Kulkarni of IIT Bombay.

 2.    Digital Circuits Laboratory, EE214, Dept. of EE, IIT Bombay              Spring 2006
       Junior-level course, offered to all electrical engineering majors (3 credits; one lab.
       per week). The course had 108 students, and was co-taught with Prof. Mukul
       Chandorkar.

 3.    Telematics: Theory & Practice of High-Performance Circuit- & Packet-
       Switching, EE612, Dept. of EE, IIT Bombay     Spring 2006, Spring 2005
       Advanced graduate-level course for electrical engineering and computer science
       majors (6 credits, 2 lectures per week). The course required students to do a
       substantive research project in teams of 2-3 each, with a report and final
       presentation, and had a dozen project research teams that were guided. One of
       the research reports was published in a national conference on networking.

 4.    Advanced Data Networks, EE740, Dept. of EE, IIT Bombay                      Fall 2005
       Advanced graduate-level course for electrical engineering and computer science
       majors. (6 credits, 2 lectures/week) The course required students to do a
       substantive research project in teams of 2-3 each, with a report and final
       presentation, and had several project research teams that were guided. One of
       the research reports was published in a national conference on networking.

 5.    Electronics for Engineers, EE 004, Dept. of EE, IIT Bombay       Fall 2006, Fall 2004
       Junior-level course offered to non-EE engineering majors (4 credits; 2 lectures
       and 1 tutorial per week); the course had 100+ students both years, and over half-
       dozen TAs.


DEPARTMENTAL SERVICE AT IIT BOMBAY

 1.    Coordinator, Dual-Degree (Communications)              Seminar     Presentations    &
       Evaluations, Fall 2005, Fall 2006.



Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                             Page 30 of 34
          Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 32 of 35



    2.     Reviewer of a 30-lecture (1-1.5 hrs/lecture) course, Broadband Networks, for the
           Centre for Distance Engineering Education’s (C-DEEP) National Program on
           Technology Enhanced Learning (NPTEL), Fall 2006.

    3.     Served on Departmental Interview Committee to screen and select M. Tech.
           applicants for Fall admission, May 2006.

    4.     Served on Departmental Interview Committee to screen and select Ph.D.
           applicants for Fall admission, May 2006.

    5.     Contributions to the Departmental 5-Year Growth Plan, Fall 2005.

    6.     Served on Faculty Interview Committee to interact with a number of potential
           faculty members visiting the Department, Fall 2005 – Fall 2006.

    7.     Conceived, developed, and delivered the TA Orientation Workshop in the Dept.
           of EE, Spring 2005 and Fall 2006.
           This established the first TA orientation program within the department, to effect
           a better matching between the expectations of the faculty and the incoming TAs,
           and provided incoming graduate students training in effective communication.
           (Jointly with Prof. S. D. Agashe.)

    8.     Examiner for a dozen+ B. Tech, Dual-Degree, M.Tech. & Ph.D. seminars, projects,
           and theses, Spring 2005 – Fall 2006.

    9.     Contributed to Faculty Meeting discussions on enhancing the Department’s TA
           system, leading to the institution of a TA Orientation Workshop for incoming
           graduate students, Spring and Fall 2005.


GRADUATED STUDENTS

Undergraduate Theses Supervised (B. Tech.6)

    1.     “Energy-Aware Routing Protocols in Ad-Hoc Networks,” K. Jain, May 2007.

    2.     “Security and Performance Analysis of Cellular Data Networks,” N. Agrawal,
           May 2007.

    3.     “Designing and Implementing a Basic Ad-Hoc Wireless Network Testbed,” S.
           Chaudhari, June 2006. (Winner, Best B. Tech Project in Electrical Engineering
           Award at IIT Bombay for the academic year 2005-2006.)

    4.     “Experiments to Assess Security in Cellular Data Networks,” N. Koshta, April
           2006. Research published in SANOG’06 and APRICOT’06.

Graduate Theses Supervised (M. Tech.7 and Dual Degree (B. Tech./M. Tech.)8)
6
    B. Tech. = Bachelor of Technology, a 4 -year undergraduate program of study.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                               Page 31 of 34
         Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 33 of 35



    1.     “Energy-Aware On-Demand Routing Protocol for Ad-Hoc Wireless
           Networks,” M. Veeraya, July 2008. (Co-guided with Prof. Abhay Karandikar, IIT
           Bombay.) Research published in IEEE Milcom’08.

    2.     “Realizing a Peer-to-Peer Mobile Multiplayer Game for 3G Networks,” P.
           Khandelwal, July 2007.

    3.     “Scheduling in IEEE 802.16 Metropolitan Area Networks,” N. Vamaney,
           September 2006. Research published in IEEE Milcom’07.

    4.     “Evaluation of Network Properties and Security in Cellular Data Networks,”
           K. Barapatre, August 2006. (Co-guided with Dr. Fabio Ricciato, FTW, Vienna,
           Austria.) Research published in SANOG’06 (South Asian Network Operators
           Group) and APRICOT’06 (Asia-Pacific Regional Internet Conference).


RESEARCH GUIDANCE

B. Tech Seminars

    1.     “Routing Protocols for Ad-Hoc Wireless Networks,” C. Singla, Spring 2007.

    2.     “Metro Ethernet Networks,” M. Shakya, Spring 2007.

    3.     “Routing in Ad-Hoc Wireless Networks,” K. Jain, Spring 2006.

    4.     “3G Cellular Networks – Architecture and Security Issues,” N. Agrawal, Spring
           2006.

    5.     “Design of MAC Protocols and PHY Layer in the IEEE 802.16 Standard,” N.
           Koshta, Spring 2005.

    6.     “Scheduling Algorithms in Broadband Wireless Networks,” S. Chaudhari,
           Spring 2005.

M. Tech Seminars

    1.     “Traffic Management Techniques,” A. Bhattacharya, Fall 2006.

    2.     “Mobile Handset Architectures,” S. Bandekar, Fall 2005.

    3.     “Investigation of Security Threats to Network Protocols,” A. R. Dixit, Fall 2005.

    4.     “Architecture of Mobile Platforms and Mobile Applications,” P. Khandelwal,
           Fall 2005.

Ph.D. Seminars

7
    M. Tech. = Master of Technology, a 2-year graduate program of study.
8
    Dual Degree = A combined B. Tech. and M. Tech. degree awarded at the end of a 5-year program of study.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                                                Page 32 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 34 of 35



 1.    “Cross-Layer Based Resource Allocation in Wireless Networks,” H. K. Rath,
       Annual Progress Report Seminar, August 2007.

Research Fellow Project

 1.    “Design and Specification of QoS Architecture Components for an IEEE 802.16
       Compatible QoS Architecture,” R. Nalwade, Fall 2005.

Course Research Projects (Graduate Courses)

 1.    “Matching Algorithms for Clos Networks,” A. D. Rajan, O. V. S. Bharadwaj,
       Spring 2006.

 2.    “Stability of Networks of Input-Queued Switches,” D. A. Sudhir, A.
       Bhattacharya, H. P. Shringarpure, Spring 2006.

 3.    “Optics Inside Routers,” S. G. Bandekar, P. S. Kulkarni, Spring 2006.

 4.    “Active Queue Management: RED and WRED,” S. Iyengar, B. K. Tejaswi, S.
       Sapavat, Fall 2005.

 5.    “Modern Algorithms for Traffic Engineering in IP Networks,” N. Vamaney, BP
       Vipin Kumar, U. K. Pandey, Fall 2005.

 6.    “Delay-Based Congestion Avoidance Algorithms for TCP,” P. Manohar, O.
       Kulkarni, A. Bhorkar, Fall 2005.

 7.    “Packet-Classification Algorithms and Their Realization,” V. Bhedaru, S. R.
       Anil Kumar, K. Barapatre, Fall 2005.

 8.    “QoS Mechanisms for Multi-media Delivery over Wireless IP Networks,” A.
       Singh, S. K. Das, P. K. Kapadia, Fall 2005.

 9.    “Video Traffic over Cellular Wireless Networks,” A. Malewar, A. Gupta, B.
       Walia, Fall 2005.

 10. “QoS Monitoring/Tracking for Network Planning in 3G Cellular Networks,”
     A. Mukherji, D. Mehta, K. Mumru, Fall 2005.

 11. “Study of Routing and Congestion Control in SS7 Networks,” G. Kumar, T. D.
     Shiva, Spring 2005.

 12. “MAC Layer Scheduling in IEEE 802.16e Networks,” H. K. Rath, A. Bhorkar,
     Spring 2005.

 13. “Routing and Wavelength Assignment Issues in Optical Networks,” A. Singh,
     S. K. Das, N. Vamaney, Spring 2005.

 14. “Layering in Telecom Networks: G.805 and G.809,” B. K. Tejasw, C. R. Parekh,
     Spring 2005.

Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                           Page 33 of 34
      Case 6:20-cv-00533-ADA Document 46-19 Filed 03/05/21 Page 35 of 35



 15. “Path Setup in Multi-Priority MPLS Networks,” S. Goyal, A. K. Gupta, R. R.
     Chowgule, Spring 2005.

 16. “Capacity, Routing and QoS in Indoor Wireless Mesh Networks,” G. Bhati, D.
     Angrula, Spring 2005.

 17. “VoIP: Architecture, Protocols/Subsystems, and Security,” S. Chakraborty,
     Ajishna G., B. S. Walia, Spring 2005.

 18. “Peering Strategies in IP Networks,” P. C. Mehta, C. M. Pujara, V. B. Bhedaru,
     Spring 2005.

 19. “Peering and Interconnects in IP and Phone Networks,” M. G. Kata, S. J. Deb,
     N. Dalmia, Spring 2005

 20. “Content Delivery Networks: Design and Architecture Issues,” D. Mehta, V.
     Kashyap, U. Pandey, Spring 2005.




Vishal Sharma, Ph.D. - Curriculum Vitae – 02/20/2021                    Page 34 of 34
